         Case 1:18-cv-02364-DKC Document 104 Filed 04/21/20 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

     CITY OF COLUMBUS, et al.,

             Plaintiffs,
                                                    Civil Action No. 1:18-cv-02364-DKC
                       v.

     DONALD J. TRUMP, et al.,

             Defendants.



        JOINT MOTION FOR AGREED UPON SCHEDULING ORDER AND
                 ENLARGEMENT OF PAGE LIMITATIONS

       The parties, by undersigned counsel, hereby move the Court to enter a scheduling order and

enlargement of page limitations agreed upon by the parties, with the deadlines and page limits

proposed below. In support of this motion, the parties state the following:

       Plaintiffs commenced this action on August 2, 2018, and filed an Amended Complaint on

January 25, 2019. See ECF No. 44. Count I of the Amended Complaint—asserted against defendants

the U.S. Department of Health and Human Services (“HHS”), Alex M. Azar, II, in his official

capacity as Secretary of HHS, the Centers for Medicare and Medicaid Services (“CMS”), and Seema

Verma, in her official capacity as Administrator of CMS (collectively, the “HHS Defendants”)—

raised a number of challenges under the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701-

706, to a Final Rule, 83 Fed. Reg. 16,930 (April 17, 2018) (the “2019 Rule”). Count II of the

Amended Complaint—asserted against the HHS Defendants as well as defendant Donald J. Trump,

in his official capacity as President of the United States of America—raised a claim under the

Constitution’s Take Care Clause. Defendants moved to dismiss both Counts of the Amended

Complaint. See ECF No. 52.
         Case 1:18-cv-02364-DKC Document 104 Filed 04/21/20 Page 2 of 4



        On April 10, 2020, the Court issued a Memorandum Opinion and Order, denying

Defendants’ motion with respect to Count I and granting Defendants’ motion with respect to Count

II. See ECF Nos. 102, 103. Accordingly, the only remaining issues in this case at this time are those

asserted against the HHS Defendants under the APA in Count I. The parties have conferred and

believe that the remaining issues can be decided on summary judgment based on an administrative

record. Subject to this Court’s approval, the parties have thus agreed upon the following briefing

schedule. The parties also request that the Court increase the number of pages allotted for each

brief, in light of the number of issues involved, as indicated below:


    •   Defendants will produce to Plaintiffs the administrative record pertaining to the 2019 Rule
        by June 17, 2020.

    •   Plaintiffs will move for summary judgment by August 13, 2020 (60 pages).

    •   Defendants will file a consolidated opposition to Plaintiffs’ motion and their cross-motion
        for summary judgment by September 17, 2020 (60 pages).

    •   Any prospective amici will file their motions to participate with accompanying brief by
        October 1, 2020.

    •   Plaintiffs will file a consolidated reply in support of their motion and opposition to
        Defendants’ motion by October 15, 2020 (40 pages).

    •   Defendants will file their reply in support of their motion by November 12, 2020 (40 pages).

        In addition, pursuant to Fed. R. Civ. P. 12(a)(4)(3), Defendants’ Answer is currently due

April 24, 2020. However, because the remaining issues will be decided based upon an administrative

record, and because assertions in the Amended Complaint relating solely to Count II are no longer

at issue, the parties have conferred and agree that an Answer would play no material role in the

resolution of this action and that, in the interest of judicial economy and the conservation of

resources, the Answer may be waived. Defendants therefore respectfully request that the Court

waive the obligation to file an Answer.




                                                   2
        Case 1:18-cv-02364-DKC Document 104 Filed 04/21/20 Page 3 of 4



Dated: April 21, 2020               Respectfully submitted,

                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    JENNIFER D. RICKETTS
                                    Director, Federal Programs Branch

                                    JEAN LIN
                                    Special Litigation Counsel

                                    /s/ Kathryn L. Wyer
                                    KATHRYN L. WYER
                                    Federal Programs Branch
                                    U.S. Department of Justice, Civil Division
                                    1100 L Street, N.W., Room 12014
                                    Washington, DC 20005
                                    Tel. (202) 616-8475 / Fax (202) 616-8470
                                    kathryn.wyer@usdoj.gov

                                    Attorneys for Defendants

                                    /s/ John Lewis (with consent)
                                    John Lewis (D.C. Bar No. 1033826) (pro hac vice)
                                    Counsel
                                    Democracy Forward Foundation
                                    1333 H St. NW
                                    Washington, DC 20005
                                    (202) 448-9090
                                    jlewis@democracyforward.org

                                    Sara Kropf (Bar No. 26818)
                                    Kropf Moseley PLLC
                                    1100 H Street NW
                                    Suite 1220
                                    Washington, DC 20005
                                    202-627-6900
                                    sara@kmlawfirm.com

                                    Attorneys for Plaintiffs




                                        3
         Case 1:18-cv-02364-DKC Document 104 Filed 04/21/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

        The undersigned counsel certifies that on April 21, 2020, a true and accurate copy of the

foregoing was electronically filed with the CM/ECF system, which will send a Notice of Electronic

Filing to all counsel of record in this matter.

                                                  /s/ Kathryn L. Wyer
                                                  KATHRYN L. WYER




                                                    4
